Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 04, 2021

The Court of Appeals hereby passes the following order:

A21E0034. GWINNETT COUNTY, GEORGIA v. KERIA NELSON et al.

      Appellant Gwinnett County (the “County”) moved for summary judgment in
this underlying suit for damages following a traffic accident. The trial court denied
the County’s motion in an order dated February 11, 2021. The court, however, issued
a timely certificate of immediate review on February 19, 2021, and the County’s
application for interlocutory application was thus due on March 1, 2021.


      On March 3, 2021, the County filed the instant emergency motion, explaining
that “[t]he first [m]otion was [ ] filed one day late on March 2, 2021,” but “[t]he
[m]otion was rejected by” this Court due to the County’s failure to conform with our
filing requirements.


      The County essentially seeks permission to file an untimely application for
interlocutory review, arguing that we should reach the merits of its application which
is based on the threshold issue of sovereign immunity. As the County acknowledges,
however, it failed to file a timely application for interlocutory review within ten days
of the trial court’s issuance of the certificate of review.1 See OCGA § 5-6-34 (b). The
statutory requirements for interlocutory review are jurisdictional. See Waye v.
Continental Special Risks, Inc., 289 Ga. App. 82, 84 (656 SE2d 150) (2007)
(dismissing application for interlocutory review due to appellant’s failure to file


      1
        Under our rules, there are no extensions of time to file applications for
interlocutory review. See Court of Appeals Rule 30 (i).
application within ten days of the trial court’s grant of the certificate of immediate
review). Accordingly, the County’s emergency motion is DENIED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/04/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.